Citation Nr: 0640001	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-08 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a back disorder, to 
include degenerative joint and disc disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine that denied the veteran's claim of entitlement 
to service connection for laminectomy and disc excision at 
L4-5, claimed as a back condition.  The veteran perfected a 
timely appeal of this determination to the Board.

In September 2006, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.

The Board notes that the veteran submitted additional 
evidence and waived initial RO consideration of that evidence 
in a written letter.  See 38 C.F.R. § 20.1304(c) (2005).


FINDINGS OF FACT

A back disorder, to include degenerative joint and disc 
disease of the lumbar spine, was not manifested during 
service or within one year thereafter, and is not related to 
any incident of service.


CONCLUSION OF LAW

A back disorder, including degenerative joint and disc 
disease of the lumbar, was not incurred in or aggravated by 
service, and degenerative joint disease of the lumbar spine 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
January 2004 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit any 
relevant evidence and/or information in his possession to the 
AOJ. 

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  VA provided the 
veteran with such notice in a letter dated in March 2006.  
However, as the Board concludes below that the preponderance 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Therefore, 
despite any deficiencies in the timing of such notice, the 
Board finds no prejudice to the veteran in processing the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, post-
service private treatment records, VA medical treatment 
records, a VA spinal examination, the veteran's testimony 
before the Board, lay statements submitted in support of the 
veteran's claim, and written statements by the veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

Service Connection

The veteran argues that he is entitled to service connection 
for a laminectomy and disc excision at L4-5, which he has 
claimed as a back condition.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  If arthritis is 
manifest to a degree of 10 percent within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
38 C.F.R. §§ 3.307, 3.309.  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In determining whether service connection 
is warranted for a disability, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the record reflects that the veteran has 
a back condition, and that he underwent a laminectomy and 
disc excision at L4-5 in October 1981.  At that time, the 
veteran had been diagnosed with degenerative disc disease at 
L4-5.  The veteran also underwent a right L5-S1 discectomy in 
July 1997, when he was diagnosed with right lumbar 
radiculopathy, herniated disc L5-S1, with focal acute disc 
herniation.

Furthermore, the veteran's service medical records are 
positive for complaints of and treatment for low back pain.  
Such records reflect that March 1979, the veteran complained 
of a sharp pain in the lumbar region of the right side of his 
back when touching his toes.  He was noted to have had lower 
back pain for two days, with no history of injury or heavy 
lifting.  The pain was noted to be located in the right side 
of the sacroiliac area, and to be non-radiating.  On physical 
examination, the veteran was found to have sacroiliac 
tenderness and was diagnosed as having sacroiliac pain.

After March 1979, there were no further complaints or 
treatment noted in the veteran's service medical records for 
any back problems.  On separation examination in July 1979, 
no back problems were noted, and the veteran was noted to 
have a normal clinical evaluation of the spine and 
musculoskeletal system.  On the veteran's July 1979 report of 
medical history, he noted no back problems, and when asked if 
he then had or had ever had recurrent back pain, the veteran 
answered in the negative.

Following the veteran's separation from service, the first 
medical record of his back problems was in September 1981.  
On September 1981 lumbar spine x-ray, the veteran was 
diagnosed as having lateral disc disease, suspected at L4-5, 
with 5th lumbar vertebra transitional.  In October 1981, it 
was noted that the veteran had an off and on one-year history 
of low back problems, no specific history of injury just 
prior to the onset of his symptoms, and that his job at the 
time of the onset of is symptoms involved a fair amount of 
lifting.  On October 1981 physical examination, the veteran 
was noted to have lumbar spine motion moderately limited in 
forward flexion with right sciatic notch tenderness.

The veteran was afforded a VA spinal examination in April 
2004.  On examination, the veteran was determined to have 
degenerative joint and disc disease of the lumbar spine, 
status post disc excision times two.  However, the examiner 
opined that in the absence of any ongoing problems while in 
the military or any identified problem with the lower back at 
the time of his discharge, and with his additional history of 
having no back pain while post-discharge for a couple of 
years, the veteran's subsequent back pain and surgical 
intervention had no relationship to the one-time notation of 
back problems in the service medical records.

The April 2004 VA examination report contains the only 
medical etiology opinion of record with respect to the 
veteran's back condition and his period of service.

After a review of the record, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection.  The Board has reached this 
determination in light of both the April 2004 VA examiner's 
etiology opinion, and the fact that there is no medical 
opinion or other objective evidence linking the veteran's 
back condition, to include degenerative joint and disc 
disease of the lumbar spine, to his period of service or 
within one year thereafter.

The Board has considered the veteran's assertions at his 
hearing before the Board that even though he did not seek 
medical treatment for his back condition between March 1979, 
when he was treated for low back pain in service, and 
September 1981, his back symptoms persisted.  However, the 
Board notes that in the veteran's July 1979 report of medical 
history, the veteran indicated that he had never had and did 
not have recurrent back pain, while at the same time 
indicating that he did have then or had before had a number 
of other conditions, including pain or pressure in chest, 
cramps in his legs, foot trouble, and frequent trouble 
sleeping.

The Board has also considered the lay statements by the 
veteran's family and personal acquaintances.  However, while 
several of these statements assert that while the veteran was 
on active duty he had mentioned that he had been to sick call 
due to lower back pain, that the veteran had had several 
surgeries after service, and that the veteran's back 
condition had increasingly become a problem over the years, 
such statements do not establish a chronicity of 
symptomatology demonstrating that the veteran's back 
condition, for which he had surgery in 1981, is related to 
his in-service back complaints.

In the absence of objective evidence establishing a link 
between the veteran's back condition, for which he had 
surgery in 1981, and his in-service back complaints, and in 
light of the April 2004 VA medical opinion that such a link 
does not exist, the Board determines that the preponderance 
of the evidence is against the veteran's claim.  Accordingly, 
service connection is not warranted.

Although the veteran may believe that he currently suffers a 
disability due to his service, he is not competent to provide 
opinions that require medical knowledge.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for a back disorder, to 
include degenerative joint and disc disease of the lumbar 
spine, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


